Title: To Thomas Jefferson from Edmond Charles Genet, 24 September 1793
From: Genet, Edmond Charles
To: Jefferson, Thomas



M.
New york. le 24. 7bre 1793.  
 l’an 2e. de la Repe. francoise une et indivisible.

J’ai l’honneur de vous adresser un éxemplaire des nouveaux congés maritimes décrétés pour nos batiments de commerce par une loi de la Convention nationale en date du 22. Janvier dernier et dont Je Joins également ici un éxemplaire. Le Conseil m’a fait passer avec le modele de ces Congés des modeles de lettres de marque absolument conformes M. à ceux dont J’ai déja eu l’honneur de vous donner Communication et J’apprens par le Citoyen dennery Consul de la Republique à Boston que le Conseil éxécutif étoit tellement persuadé que nos armements dans les ports des Etats unis ne rencontreroient aucun obstacle qu’il a cru devoir le charger de faire parvenir à tous nos Consuls plusieurs paquets de lettres de marque indépendament des trois Cents que J’avois reçu l’ordre de leur distribuer.
